 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
      ISAIAH J. PETILLO,                               1:18-cv-00217-NONE-GSA (PC)
11
                         Plaintiff,                    ORDER VACATING FINDINGS AND
12                                                     RECOMMENDATIONS
              v.                                       (ECF No. 45.)
13
      GALLAGHER, et al.,                               ORDER GRANTING PLAINTIFF’S
14                                                     MOTION TO EXTEND TIME TO PAY THE
                         Defendants.                   $400.00 FILING FEE
15                                                     (ECF No. 46.)
16                                                     60-DAY DEADLINE TO PAY FILING FEE
17

18          Plaintiff is a prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.
19   § 1983. On March 29, 2021, the court issued an order requiring Plaintiff to pay the $400.00 filing
20   fee for this action in full within thirty days. (ECF No. 44.) The thirty-day deadline expired and
21   Plaintiff did not pay the filing fee or otherwise respond to the court’s order. (Court Record.)
22   Therefore, on May 17, 2021, the court issued findings and recommendations, recommending that
23   this case be dismissed without prejudice for Plaintiff’s failure to comply with the court’s order.
24   (ECF No. 45.)
25          On May 26, 2021, Plaintiff filed objections to the findings and recommendations and a
26   motion to extend time to pay the $400.00 filing fee. (ECF No. 46.) Plaintiff asserts that he has
27   the means to pay the filing fee but is waiting for a check to clear.
28

                                                       1
 1        Good cause having been presented to the court and GOOD CAUSE APPEARING

 2   THEREFOR, IT IS HEREBY ORDERED that:

 3        1.    The court’s findings and recommendations, issued on May 17, 2021, are

 4              VACATED;

 5        2.    Plaintiff is granted sixty (60) days from the date of service of this order in which to

 6              submit the $400.00 filing fee to the court; and

 7        3.    Plaintiff’s failure to comply with this order shall result in a recommendation that

 8              this case be dismissed.

 9
     IT IS SO ORDERED.
10
       Dated:   June 3, 2021                            /s/ Gary S. Austin
11
                                                  UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    2
